--------------------------------------------------------------------------------

Exhibit 10.5

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED HEREBY SHALL NOT TRADE SUCH SECURITIES BEFORE DECEMBER 28, 2010.
RIGHTS TO TRANSFER AND ASSIGN THE SECURITIES REPRESENTED HEREBY ARE FURTHER
RESTRICTED BY THE TERMS HEREOF.

THIS CERTIFICATE WILL BE VOID AND OF NO VALUE UNLESS EXERCISED ON OR BEFORE 5:00
P.M. (TORONTO TIME) ON THE EXPIRY TIME (AS HEREIN DEFINED).

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF INTELGENX TECHNOLOGIES CORP. (THE “COMPANY”) THAT THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR
INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IN COMPLIANCE WITH (I) RULE 144A UNDER
THE 1933 ACT, IF APPLICABLE, TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) THAT IS PURCHASING FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE OFFER, SALE OR TRANSFER IS BEING MADE IN RELIANCE OF
RULE 144A, OR (II) RULE 144 UNDER THE 1933 ACT, IF APPLICABLE, AND, IN EACH
CASE, IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF (C)(II) AND (D), THE
SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY TO SUCH EFFECT. DELIVERY OF THIS
CERTIFICATE MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON
STOCK EXCHANGES IN CANADA. HEDGING TRANSACTIONS INVOLVING THE SECURITIES ARE
PROHIBITED EXCEPT IN COMPLIANCE WITH THE 1933 ACT.

THIS WARRANT HAS NOT BEEN AND WILL NOT BE, AND THE SHARES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN, REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR FOR THE
ACCOUNT OR BENEFIT OF A U.S. PERSON OR PERSON IN THE UNITED STATES AND THE
UNDERLYING SHARES MAY NOT BE DELIVERED WITHIN THE UNITED STATES UNLESS THE
WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE, AND THE HOLDER HAS DELIVERED AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE CORPORATION TO
SUCH EFFECT. "UNITED STATES" AND "U.S. PERSON" ARE USED HEREIN AS SUCH TERMS ARE
DEFINED BY REGULATION S UNDER THE 1933 ACT.

AUGUST 27, 2010
INTELGENX TECHNOLOGIES CORP.
a corporation incorporated under the laws of Delaware
and having its principal office at
6425 Abrams
Ville St-Laurent, Quebec
H4S 1X9

NO. BW-1  [•] BROKER WARRANTS

Each entitling the holder to acquire one (1) Share (as defined herein) of
IntelGenx Technologies Corp., subject to adjustment in certain circumstances.


--------------------------------------------------------------------------------

- 2 -

BROKER WARRANTS

THIS IS TO CERTIFY THAT for value received • (the “Holder”) is the registered
holder of the number of Broker Warrants stated above and is entitled, for each
whole Broker Warrant represented hereby, to purchase one common share (“Share”)
of IntelGenx Technologies Corp. (the “Corporation”) at any time from the date of
issue hereof up to and including 5:00 p.m. (Toronto Time) on August 28, 2012
(the “Expiry Time”) at a price per Share equal to CAD$0.50 (the “Exercise
Price”), upon and subject to the following terms and conditions.

Capitalized terms used herein without definition have the meanings ascribed
thereto in the Agency Agreement dated August 27, 2010 between the Corporation
and Bolder Investment Partners, Ltd.

1.

The Broker Warrants represented by this Broker Warrant Certificate may not be
exercised in the United States or by or for the account or benefit of a U.S.
Person or person in the United States nor will the Shares issuable upon exercise
of these Broker Warrants be registered or delivered to an address in the United
States, unless the Shares issuable upon exercise of these Warrants have been
registered in accordance with the United States Securities Act of 1933, as
amended (the “U.S. Securities Act”) and any applicable securities laws of any
state of the United States or an exemption from such registration requirements
is available, and the Corporation receives an opinion of counsel to such effect
in form and substance satisfactory to it. As used herein, the terms “United
States” and “U.S. Person” have the meanings ascribed to them in Regulation S
under the U.S. Securities Act.

   

The Broker Warrants represented by this Broker Warrant Certificate and the
Shares issuable upon exercise of these Broker Warrants are subject to certain
resale restrictions under applicable securities legislation and unless permitted
under securities legislation and subject to Section 15 hereof, the Broker
Warrants and the Shares may not be traded before December 28, 2010. The Holder
is advised to seek professional advice as to applicable resale restrictions.

   

Certificates representing the Shares issuable upon the exercise of these Broker
Warrants shall bear a legend until the expiration of the hold period indicating
that they may not be traded before December 28, 2010.

    2.

At any time, or from time to time, at or prior to the Expiry Time (the “Exercise
Period”), the Holder may exercise all or any number of whole Broker Warrants
represented hereby, upon delivering to the Corporation at its principal office
noted above this Broker Warrant Certificate, together with a duly completed and
executed subscription notice in the form attached hereto (the “Subscription
Notice”) evidencing the election (which on delivery to the Corporation shall be
irrevocable) of the Holder to exercise the number of Broker Warrants set forth
in the Subscription Notice (which shall not be greater than the number of Broker
Warrants represented by this Broker Warrant Certificate and a certified cheque
or bank draft payable to the Corporation for the aggregate Exercise Price of all
Broker Warrants being exercised. If the Holder is not exercising all Broker
Warrants represented by this Broker Warrant Certificate, the Holder shall be
entitled to receive, without charge, a new Broker Warrant Certificate
representing the number of Broker Warrants which is the difference between the
number of Broker Warrants represented by the then original Broker Warrant
Certificate and the number of Broker Warrants being so exercised.

    3.

The Holder shall be deemed to have become the holder of record of Shares on the
date (the “Exercise Date”) on which the Corporation has received a duly
completed Subscription Notice, delivery of the Broker Warrant Certificate and
payment in full in respect of the Shares by way of a certified cheque, bank
draft or money order in lawful money of Canada payable to the order of IntelGenx
Technologies Corp. or its successor corporation; provided, however, that if such
date is not a business day in the City of Toronto, Ontario, the City of
Montreal, Quebec or a statutory holiday in the United States of America (a
“Business Day”) then the Shares shall be deemed to have been issued and the
Holder shall be deemed to have become the holder of record of the Shares on the
next following Business Day. Within three (3) Business Days of the Exercise
Date, the Corporation shall issue and deliver (or cause to be delivered) to the
Holder, by registered mail or pre-paid courier to his, her or its address
specified in the register of the Corporation, one or more certificates for the
appropriate number of issued and outstanding Shares.


--------------------------------------------------------------------------------

- 3 -

4.

The Corporation covenants and agrees that, until the Expiry Time, while any of
the Broker Warrants represented by this Broker Warrant Certificate shall be
outstanding; (a) it shall reserve and there shall remain unissued out of its
authorized capital a sufficient number of Shares to satisfy the right of
purchase herein provided (b) all Shares which shall be issued upon the exercise
of the right to purchase herein provided for, upon payment therefor of the
amount at which such Shares may at the time be purchased pursuant to the
provisions hereof, shall be issued as fully paid and non-assessable shares and
the holders thereof shall not be liable to the Corporation or its creditors in
respect thereof; (c) the Corporation shall make all requisite filings under the
Securities Act (Ontario) and the regulations made thereunder including those
necessary to remain a reporting issuer not in default of any requirement of such
act and regulations; and (d) the Corporation shall use all reasonable efforts to
preserve and maintain its corporate existence.

    5.

The Exercise Price and the number of Shares purchasable upon exercise shall be
subject to adjustment from time to time in the events and in the manner provided
as follows:


  (a)

Share Reorganization. If during the Exercise Period the Corporation shall:

          (i)

issue Shares or securities exchangeable for or convertible into Shares to
holders of all or substantially all of its then outstanding Shares by way of
stock dividend or other distribution, or

          (ii)

subdivide, redivide or change its outstanding Shares into a greater number of
Shares, or

          (iii)

consolidate, reduce or combine its outstanding Shares into a lesser number of
Shares,


 

(any of such events in these paragraphs (i), (ii) and (iii) being a “Share
Reorganization”), then the Exercise Price shall be adjusted as of the effective
date or record date, as the case may be, at which the holders of Shares are
determined for the purpose of the Share Reorganization by multiplying the
Exercise Price in effect immediately prior to such effective date or record date
by a fraction, the numerator of which shall be the number of Shares outstanding
on such effective date or record date before giving effect to such Share
Reorganization and the denominator of which shall be the number of Shares
outstanding as of the effective date or record date after giving effect to such
Share Reorganization (including, in the case where securities exchangeable for
or convertible into Shares are distributed, the number of Shares that would have
been outstanding had such securities been fully exchanged for or converted into
Shares on such record date or effective date). From and after any adjustment of
the Exercise Price pursuant to this Section 5(a), the number of Shares
purchasable pursuant to this Broker Warrant Certificate shall be adjusted
contemporaneously with the adjustment of the Exercise Price by multiplying the
number of Shares then otherwise purchasable on the exercise thereof by a
fraction, the numerator of which shall be the Exercise Price in effect
immediately prior to the adjustment and the denominator of which shall be the
Exercise Price resulting from such adjustment.

        (b)

Rights Offering. If and whenever during the Exercise Period the Corporation
shall fix a record date for the issue of rights, options or warrants to all or
substantially all of the holders of Shares under which such holders are
entitled, during a period expiring not more than 45 days after the record date
for such issue (“Rights Period”), to subscribe for or purchase Shares or
securities exchangeable for or convertible into Shares at a price per share to
the holder (or having a conversion price or exchange price per Share) of less
than 95% of the Current Market Price (as defined in Section 6 hereof) for the
Shares on such record date (any of such events being called a “Rights
Offering”), then the Exercise Price shall be adjusted effective immediately
after the end of the Rights Period to a price determined by multiplying the
Exercise Price in effect immediately prior to the end of the Rights Period by a
fraction:


  (i)

the numerator of which shall be the aggregate of:


--------------------------------------------------------------------------------

- 4 -

  (A)

the number of Shares outstanding as of the record date for the Rights Offering,
and

        (B)

a number determined by dividing either


  I.

the product of the number of Shares issued or subscribed for during the Rights
Period and the price at which such Shares are offered,

or, as the case may be,

  II.

the product of the exchange or conversion price per share of such securities
offered and the number of Shares for or into which the securities so offered
pursuant to the Rights Offering have been exchanged or converted during the
Rights Period,

by the Current Market Price of the Shares as of the record date for the Rights
Offering; and

  (ii)

the denominator of which shall be the number of Shares outstanding after giving
effect to the Rights Offering and including the number of Shares actually issued
or subscribed for during the Rights Period upon exercise of the rights, warrants
or options under the Rights Offering or upon the exercise of the exchange or
conversion rights contained in such exchangeable or convertible securities under
the Rights Offering.


 

If the Holder has exercised any of the Broker Warrants during the period
beginning immediately after the record date for a Rights Offering and ending on
the last day of the Rights Period, the Holder shall, in addition to the Shares
to which the Holder is otherwise entitled upon such exercise in accordance with
Section 2 hereof, be entitled to that number of additional Shares equal to the
result obtained when the difference, if any, resulting from the subtraction of
the Exercise Price as adjusted for such Rights Offering pursuant to this Section
5(b) from the Exercise Price in effect immediately prior to the end of such
Rights Offering is multiplied by the number of Shares purchased upon exercise of
the Broker Warrants held by such Holder during such period, and the resulting
product is divided by the Exercise Price as adjusted for such Rights Offering
pursuant to this Section 5(b); provided that the provisions of Section 9 shall
be applicable to any fractional interest in a Share to which such Holder might
otherwise be entitled under the foregoing provisions of this Section 5(b). Such
additional Shares shall be deemed to have been issued to the Holder immediately
following the end of the Rights Period and a certificate for such additional
Shares shall be delivered to such Holder within three (3) Business Days
following the end of the Rights Period.

          (c)

Special Distribution. If and whenever during the Exercise Period the Corporation
shall issue or distribute to all or to substantially all the holders of the
Shares:

          (i)

securities of the Corporation including shares, rights, options or warrants to
acquire shares of any class or securities exchangeable for or convertible into
or exchangeable into any such shares or cash, property or assets and including
evidences of its indebtedness, or

          (ii)

any cash, property or other assets,

         

and if such issuance or distribution does not constitute dividends paid in the
ordinary course, a Share Reorganization or a Rights Offering (any of such
non-excluded events being herein called a “Special Distribution”), the number of
Shares to be issued by the Corporation under the Broker Warrants shall, at the
time of exercise, be appropriately adjusted and the Holder shall receive, in
lieu of the number of Shares in respect of which the right is then being
exercised, the aggregate number of Shares or other securities or property that
the Holder would have been entitled to receive as a result of such event if, on
the record date therefor, the Holder had been the registered holder of the
number of Shares to which the Holder was theretofore entitled upon the exercise
of the Broker Warrants.


--------------------------------------------------------------------------------

- 5 -

  (d)

Capital Reorganization. If and whenever during the Exercise Period there shall
be a reclassification of Shares at any time outstanding or a change of the
Shares into other shares or into other securities (other than a Share
Reorganization), or a consolidation, amalgamation, arrangement or merger of the
Corporation with or into any other corporation or other entity (other than a
consolidation, amalgamation, arrangement or merger which does not result in any
reclassification of the outstanding Shares or a change of the Shares into other
securities), or a transfer of the undertaking or assets of the Corporation as an
entirety or substantially as an entirety to another corporation or other entity
(any of such events being herein called a “Capital Reorganization”), the Holder,
where he has not exercised the right of subscription and purchase under this
Broker Warrant Certificate prior to the effective date or record date, as the
case may be, of such Capital Reorganization, shall be entitled to receive, and
shall accept upon the exercise of such right for the same aggregate
consideration, in lieu of the number of Shares to which such holder was
theretofore entitled upon such exercise, the aggregate number of shares, other
securities or other property which such holder would have been entitled to
receive as a result of such Capital Reorganization if, on the effective date
thereof, he had been the registered holder of the number of Shares to which such
holder was theretofore entitled to subscribe for and purchase; provided however,
that no such Capital Reorganization shall be carried into effect unless all
necessary steps shall have been taken to so entitle the Holder. If determined
appropriate by the board of directors of the Corporation, acting reasonably and
in good faith, and subject to the prior written approval of the principal
Canadian stock exchange or over-the-counter market on which the Shares are then
listed or quoted for trading, appropriate adjustments shall be made as a result
of any such Capital Reorganization in the application of the provisions set
forth in this Section 5 with respect to the rights and interests thereafter of
the Holder to the end that the provisions set forth in this Section 5 shall
thereafter correspondingly be made applicable as nearly as may reasonably be in
relation to any shares, other securities or other property thereafter
deliverable upon the exercise of any Broker Warrant.

        (e)

If and whenever at any time after the date hereof and prior to the Expiry Time,
the Corporation takes any action affecting its Shares to which the foregoing
provisions of this Section 5, in the opinion of the board of directors of the
Corporation, acting reasonably and in good faith, are not strictly applicable,
or if strictly applicable would not fairly adjust the rights of the Holder
against dilution in accordance with the intent and purposes thereof, or would
otherwise materially affect the rights of the Holder hereunder, then the
Corporation shall execute and deliver to the Holder an amendment hereto
providing for an adjustment in the application of such provisions so as to
adjust such rights as aforesaid in such a manner as the board of directors of
the Corporation may determine to be equitable in the circumstances, acting
reasonably and in good faith. The failure of the taking of action by the board
of directors of the Corporation to so provide for any adjustment on or prior to
the effective date of any action or occurrence giving rise to such state of
facts will be conclusive evidence that the board of directors has determined
that it is equitable to make no adjustment in the circumstances.


6.

The following rules and procedures shall be applicable to the adjustments made
pursuant to Section 5:

      (a)

The adjustments provided for in Section 5 are cumulative, and shall, in the case
of adjustments to the Exercise Price be computed to the nearest one-tenth of one
cent and shall be made successively whenever an event referred to therein shall
occur, subject to the following paragraphs of this Section 6.

      (b)

No adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least 1% in the prevailing Exercise Price and no
adjustment shall be made in the number of Shares purchasable upon exercise of
this Broker Warrant unless it would result in a change of at least one
one-hundredth of a Share; provided, however, that any adjustments which, except
for the provisions of this Section 6(b) would otherwise have been required to be
made, shall be carried forward and taken into account in any subsequent
adjustment.


--------------------------------------------------------------------------------

- 6 -

  (c)

No adjustment in the Exercise Price or in the number of Shares purchasable upon
exercise of Broker Warrants shall be made in respect of any event described in
Section 5, other than the events referred to in Sections 5(a)(ii) and (iii), if
the Holder is entitled to participate in such event on the same terms, mutatis
mutandis, as if it had exercised its Broker Warrants prior to or on the
effective date or record date of such event. The terms of the participation of
the Holder in such event shall be subject to the prior written approval of the
principal Canadian stock exchange or over-the-counter market on which the Shares
are then listed or quoted for trading.

          (d)

No adjustment in the Exercise Price shall be made pursuant to Section 5 in
respect of the issue from time to time:

          (i)

of Shares purchasable on exercise of the Broker Warrants represented by or
issued concurrently with this Broker Warrant Certificate;

          (ii)

of dividends paid in the ordinary course on Shares to holders of Shares who
exercise an option or election to receive substantially equivalent dividends in
the form of Shares in lieu of receiving a cash dividend pursuant to a dividend
reinvestment plan or similar plan adopted by the Corporation in accordance with
the requirements of the principal Canadian stock exchange or over-the-counter
market on which the Shares are then listed or quoted for trading and applicable
securities laws;

          (iii)

of Shares pursuant to any stock option plan, stock purchase plan or benefit plan
in force at the date hereof for directors, officers, employees, advisers or
consultants of the Corporation, as such option or plan is amended or superseded
from time to time in accordance with the requirements of the principal Canadian
stock exchange or over-the- counter market on which the Shares are then listed
or quoted for trading and applicable securities laws, and such other stock
option plan, stock purchase plan or benefit plan as may be adopted by the
Corporation in accordance with the requirements of the principal Canadian stock
exchange or over-the-counter market on which the Shares are then listed or
quoted for trading and applicable securities laws;

          (iv)

the payment of interest on any outstanding notes;

          (v)

the issuance of securities in connection with strategic license agreements and
other partnering arrangements; or

          (vi)

full or partial consideration in connection with a strategic merger,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity;

         

and any such issue shall be deemed not to be a Share Reorganization or Capital
Reorganization.

          (e)

If the Corporation shall set a record date to determine the holders of the
Shares for the purpose of entitling them to receive any dividend or distribution
or any subscription or purchase rights and shall, thereafter and before the
distribution to such shareholders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Shares purchasable upon exercise of any
Broker Warrant shall be required by reason of the setting of such record date.

          (f)

As a condition precedent to the taking of any action which would require any
adjustment in any of the subscription rights pursuant to this Broker Warrant
Certificate, including the Exercise Price and the number or class of shares or
other securities which are to be received upon the exercise thereof, the
Corporation shall take any corporate action which may be necessary in order that
the Corporation have unissued and reserved in its authorized capital and may
validly and legally issue as fully paid and non-assessable all the shares or
other securities which the holder of such Broker Warrant Certificate is entitled
to receive on the full exercise thereof in accordance with the provisions
hereof.


--------------------------------------------------------------------------------

- 7 -

  (g)

For the purposes of this Broker Warrant Certificate, “Current Market Price” of a
Share at any date shall be calculated as the price per Share equal to the
weighted average price at which the Shares have traded in the principal Canadian
stock exchange or, if the Shares are not listed, the over-the- counter market,
on which the Shares are then listed or posted for trading during the 20
consecutive trading days (on each of which at least 500 Units are traded in
board lots) ending on the fifth trading day immediately prior to such date as
reported by such market or exchange in which the Shares are then trading or
quoted. If the Shares are not then traded in the over-the-counter market or on a
recognized Canadian stock exchange, the Current Market Price of the Shares shall
be fair market value of the Shares as determined by a nationally or
internationally recognized investment dealer or investment banker.

        (h)

In the absence of a resolution of the board of directors of the Corporation
fixing a record date for any dividend or distribution referred to in Section
5(a)(i) or any Rights Offering or Special Distribution, the Corporation shall be
deemed to have fixed as the record date therefor the date on which such dividend
or distribution is effected.

        (i)

Any question or dispute that at any time or from time to time arises with
respect to the amount of any adjustment to the Exercise Price or other
adjustments pursuant to Section 5 shall be conclusively determined by a firm of
independent chartered accountants (who may be the Corporation’s auditors) and
shall be binding upon the Corporation and the Holder. Notwithstanding the
foregoing, such determination shall be subject to the prior written approval of
the principal Canadian stock exchange or over-the-counter market on which the
Shares are then listed or quoted for trading. In the event that any such
determination is made, the Corporation shall notify the Holder in the manner
contemplated in Section 19 describing such determination.


7.

On the happening of each and every such event set out in Section 5, the
applicable provisions of this Broker Warrant Certificate, including the Exercise
Price, shall, ipso facto, be deemed to be amended accordingly and the
Corporation shall take all necessary action so as to comply with such provisions
as so amended.

      8.

In any case in which Section 5 shall require that an adjustment shall be
effective immediately after a record date for an event referred to herein, the
Corporation may defer, until the occurrence of such an event:

      (a)

issuing to the holder of any Broker Warrant exercised after such record date and
before the occurrence of such event, the additional Shares issuable upon such
exercise by reason of the adjustment required by such event, and

      (b)

delivering to such holder any distributions declared with respect to such
additional Shares after such Exercise Date and before such event;

     

provided, however, that the Corporation shall deliver or cause to be delivered
to such holder, an appropriate instrument evidencing such holder’s right, upon
the occurrence of the event requiring the adjustment, to an adjustment in the
Exercise Price or the number of Shares purchasable on the exercise of any Broker
Warrant and to such distributions declared with respect to any additional Shares
issuable on the exercise of any Broker Warrant.

      9.

At least 10 Business Days prior to the effective date or record date, as the
case may be, of any event which requires or might require adjustment in any of
the subscription rights pursuant to this Broker Warrant Certificate, including
the Exercise Price and the number of Shares which are purchasable upon the
exercise thereof, or such longer period of notice as the Corporation shall be
required to provide holders of Shares in respect of any such event, the
Corporation shall notify the Holder of the particulars of such event and, if
determinable, the required adjustment and the computation of such adjustment. In
case any adjustment for which such notice has been given is not then
determinable, the Corporation shall promptly after such adjustment is
determinable notify the Holder of the adjustment and the computation of such
adjustment.


--------------------------------------------------------------------------------

- 8 -

10.

The Corporation shall maintain at its principal office a register of holders in
which shall be entered the names and addresses of the holders of the Broker
Warrants and of the number of Broker Warrants held by them. Such register shall
be open at all reasonable times for inspection by the Holder. The Corporation
shall notify the Holder forthwith of any change of address of the principal
office of the Corporation.

    11.

The Corporation shall not be required to issue fractional Shares in satisfaction
of its obligations hereunder. If any fractional interest in a Share would,
except for the provisions of this Section 11, be deliverable upon the exercise
of a Broker Warrant, the Corporation shall in lieu of delivering the fractional
Shares therefor satisfy the right to receive such fractional interest by payment
to the holder of such Broker Warrant of an amount in cash equal (computed in the
case of a fraction of a cent to the next lower cent) to the value of the right
to acquire such fractional interest on the basis of the Current Market Price at
the Exercise Date.

    12.

Subject as herein provided, all or any of the rights conferred upon the Holder
by the terms hereof may be enforced by the Holder by appropriate legal
proceedings.

    13.

The registered Holder of this Broker Warrant Certificate may at any time up to
and including the Expiry Time, upon the surrender hereof to the Corporation at
its principal office, exchange this Broker Warrant Certificate for one or more
Broker Warrant Certificates entitling the Holder to subscribe in the aggregate
for the same number of Shares as is expressed in this Broker Warrant
Certificate. Any Broker Warrant Certificate tendered for exchange shall be
surrendered to the Corporation and cancelled.

    14.

If this Broker Warrant Certificate becomes stolen, lost, mutilated or destroyed,
the Corporation shall, on such terms as it may in its discretion acting
reasonably impose, issue and deliver to the Holder a new Broker Warrant
Certificate of like denomination, tenor and date as the Broker Warrant
Certificate so stolen, lost, mutilated or destroyed.

    15.

This Broker Warrant Certificate and the Broker Warrants represented hereby are
non-transferable.

    16.

Except as expressly set out herein, the holding of this Broker Warrant
Certificate or the Broker Warrants represented hereby shall not constitute a
Holder hereof a holder of Shares nor entitle it to any right of interest in
respect thereof.

    17.

If any one or more of the provisions or parts thereof contained in this Broker
Warrant Certificate should be or become invalid, illegal or unenforceable in any
respect in any jurisdiction, the remaining provisions or parts thereof contained
herein shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and:


  (a)

the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and

        (b)

the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Broker Warrant in any jurisdiction shall not affect or impair
such provision or part thereof or any other provisions of this Broker Warrant in
any other jurisdiction.


18.

Any notice, document or communication required or permitted by this Broker
Warrant Certificate to be given by a party hereto shall be in writing and is
sufficiently given if delivered personally, or if sent by prepaid registered
mail, or if transmitted by any form of recorded telecommunication rested prior
to transmission, to such party addressed as follows: :


  (a)

to the Holder, in the register to be maintained pursuant to section 10 hereof;
and


--------------------------------------------------------------------------------

- 9 -

  (b)

to the Corporation at:

       

IntelGenx Technologies Corp.

 

6425 Abrams

 

Ville St-Laurent, Quebec H4S 1X9

       

Attention:            President
Telecopier:          (514) 331-0436


19.

Time is of the essence hereof.

    20.

This Broker Warrant Certificate shall enure to the benefit of the Holder and his
heirs, executors, administrators, legal personal representatives, permitted
assigns and successors is binding upon the Corporation and its successors and
assigns.

    21.

This Broker Warrant Certificate and the Broker Warrants represented hereby shall
be governed by the laws of the State of Delaware and the federal laws of the
United States of America applicable therein.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

- 10 -

          IN WITNESS WHEREOF this Broker Warrant Certificate has been executed
on behalf of IntelGenx Technologies Corp. as of the ____ day of August, 2010.

INTELGENX TECHNOLOGIES CORP.

 

By:    _________________________________________
            Horst G. Zerbe 
            President and Chief Executive Officer


--------------------------------------------------------------------------------

SUBSCRIPTION NOTICE

TO: INTELGENX TECHNOLOGIES CORP.   6425 Abrams   Ville St-Laurent, Quebec   H4S
1X9

The undersigned registered Holder of the attached Broker Warrant Certificate,
hereby:

  (a)

subscribes for _________________________________ shares (“Shares”) of IntelGenx
Technologies Corp. at the price per Share in Canadian funds equal to CAD$____
(or such adjusted price which may be in effect under the provisions of the
Broker Warrant Certificate) and in payment of the exercise price encloses a
certified cheque, bank draft or money order in lawful money of Canada payable to
the order of IntelGenx Technologies Corp. or its successor corporation; and

        (b)

delivers herewith the above-mentioned Broker Warrant Certificate entitling the
undersigned to subscribe for the above-mentioned number of Shares.

       

The undersigned hereby directs that the said Shares be registered as follows:


    Address(es)   Number of Name(s) in full   (including Postal Code)   Shares  
 

 

 

 

   

Total:________

(Please print full name in which share certificates are to be issued. If any of
the Shares are to be issued to a person or persons other than the Holder, the
Holder must pay to IntelGenx Technologies Corp. all requisite taxes or other
governmental charges.)

  (c)

certifies either (please check one):


  [   ]

(i) that the undersigned is not a U.S. Person or a person in the United States,
and is not acquiring any of the Shares hereby subscribed for the account or
benefit of a U.S. Person or a person in the United States, (ii) none of the
persons listed in paragraph (b) above is a U.S. Person or a person in the United
States, and (iii) at the time of exercise of the Warrants and execution and
delivery of this exercise form the undersigned was not in the United States;

   



  [   ]

as of the date hereof there is an effective registration statement filed with
the United States Securities and Exchange Commission covering the issuance of
the Shares and the issuance of the Shares will be in compliance with all
application securities laws of any state of the United States; or

   



  [   ]

the undersigned has delivered to the Corporation an opinion of counsel (which
will not be sufficient unless it is from counsel of recognized standing and in
form and substance satisfactory to the Corporation) to the effect that an
exemption from the registration requirements of the U.S. Securities Act of 1933,
as amended (the “U.S. Securities Act”) and applicable state securities laws is
available for the issuance of the Shares. The undersigned understands that if
this box is checked, the certificate representing the Shares issued upon
exercise of the Warrants will bear a legend restricting transfer without
registration under the U.S. Securities Act and applicable state securities laws
unless an exemption from such registration requirements is available.

For purposes hereof the terms “United States” and “U.S. Person” shall have the
meanings ascribed to them in Regulation S under the U.S. Securities Act of 1933,
as amended.

--------------------------------------------------------------------------------

DATED this ____________ day of ___________________, 201__.

_________________________________________
(Signature of Subscriber)

_________________________________________
(Print Name of Subscriber)

_________________________________________
_________________________________________
(Address of Subscriber in full)

_________________________________________

_________________________________________


The certificates will be mailed by registered mail to the address appearing in
this Subscription Notice.

--------------------------------------------------------------------------------